ZEHMER, Judge
(concurring).
In this criminal prosecution for attempted murder by stabbing the victim with a knife, the prosecuting attorney should not consider our affirmance without opinion as an approving endorsement of his conduct during argument. The prosecuting attorney’s stabbing of a cardboard box six times with the knife in evidence was highly improper and should have been immediately corrected by the trial court. I join in this affirmance only because this incident was harmless error under the circumstances of this case.